Mitchell, J.
This is another of the familiar series of controversies over titles and riparian rights, growing out of the fact that Orrin W. Bice, the original owner of a peninsula fronting on the waters of the bay of Duluth, known as “Bice’s Point,” in platting his land into lots, blocks, and streets, extended the .plat for a distance of several blocks beyond the shore line out into the shallow water. Gilbert v. Eldridge, 47 Minn. 210, (49 N. W. Rep. 679;) Bradshaw v. Duluth Imp. Mill Co., 52 Minn. 59, (53 N. W. Rep. 1066.)
Bice did not, however, plat out to the line of navigability, and hence an unplatted space was left between the outermost blocks and the navigable waters. It is this unplatted space which is the subject of the present controversy.
After platting the land, Bice conveyed the original shore block (85) to the grantors of defendants Emerson and Eldridge, and conveyed to the grantors of plaintiff all the water blocks in front of block 85, including those fronting on the unplatted space referred to. Years afterwards, Bice’s heirs conveyed the unplatted space to the defendant Howe.
Plaintiff claims the right to occupy this unplatted space by virtue of his ownership of the outermost blocks fronting on it; his contention being that the plat clearly shows on its face that it was intended that these blocks should permanently enjoy access to the water, — in short, that they should be the “shore blocks,”- — and that, *260as such, the riparian rights usually appurtenant to the shore land should attach to them.
Defendants Emerson and Eldridge claim the right to the unplat-ted space as appurtenant to their ownership of the original shore block; their theory being that the riparian rights originally incident to the shore land were curtailed by the plat only as to the land covered by the platted blocks, thus leaving still incident to the original shore block the unplatted space out to the point of navigability.
Defendant Howe bases his claim upon the deed from Rice’s heirs, upon the theory that, where a riparian owner extends the plat of his land out into the adjacent shallow water, he still retains, after selling all his platted water blocks, the right to improve, as against his grantees, all that lies beyond the boundaries of the plat out to the line of navigability.
It is the settled doctrine of this court that the right of the riparian proprietor upon navigable waters to reclaim, improve, and occupy submerged lands out to the line of navigability may be separated from the shore land, and transferred to and enjoyed by persons having no interest in the original shore. We have also held, with reference to this very property, that platting the land into separate and distinct parcels or blocks, out into the shallow water beyond, in front of the shore block, clearly indicated an intention to disassociate the two, and hence that the grantee of the shore block would acquire no interest in the water blocks in front of it. This is conclusive against the claim of defendants Emerson and Eldridge, for if the platting in that way indicated an intention that the grantee of the original shore block should have no right in the water, or the land under the water, included in the platted blocks in front of it, it with equal or even greater force negatived any intention that he should have any rights in the water, or land under it, outside of the intervening platted blocks, which he could not, under the circumstances, use as incident to the original shore block. In brief, the intention is clearly indicated that the rights of the grantee of that block were to be limited by the boundary lines as indicated on the plat.
We have never before had occasion to directly pass upon the exact question at issue between plaintiff and defendant Howe; but we *261think that an application of the principles announced in onr former decisions necessarily leads to its determination in favor of the contention of the plaintiff.
The principle on which all our decisions on the subject have proceeded is that the question is one of intention, as indicated by the plat, with reference to which all the conveyances were made. This plat, as we think, clearly implies that the outermost platted blocks should be and remain the riparian or shore blocks, and, as such, have all the riparian rights in and to the water, and the land under the water, in front of them, which any riparian or shore estate has. This would be the impression which would be inevitably produced on the mind upon a mere inspection of the plat.
Where a party conveys a parcel of land bounded by water, it will never be presumed that he reserves to himself proprietary rights in front of the land conveyed. The intention to do so must clearly appear from the conveyance; and the mere fact that the boundary of the lot conveyed is indicated by a line on the plat will not limit the grant to the lines on the plat, or operate to reserve to the grantor proprietary rights in front of the lot. Watson v. Peters, 26 Mich. 508. Had the blocks conveyed to plaintiff been original shore blocks, (with no block platted out in the water in front of them,) or had Rice, before conveying these outermost water blocks, reclaimed and filled them up, there could have been no question but that the grantees would have acquired all the riparian rights in the water, and land under water in front of them, usually appurtenant to shore land.
But the platting of these water blocks, and conveying them with reference to the plat, manifestly contemplated reclaiming them and filling them in, or otherwise improving them for use; and we cannot see what difference it makes whether this had been done before Rice conveyed, or was only in contemplation. It seems to us that the plat contemplates upon its face, as clearly as words could express it, that the exterior line of these outermost blocks was to be treated as the shore line, and that the rights usually appurtenant to a riparian estate would attach' to those blocks. All the supposed legal objections to this view are more speculative and specious than practical or sound.
(Opinion published 36 N. W. Hep. SIS.)
On the appeal of defendants Emerson and Eldridge, that part of the judgment appealed from is affirmed, and on the appeal of plaintiff that part of the judgment appealed from is reversed, and the cause remanded, with directions to the court below to render judgment in favor of plaintiff:.